Citation Nr: 0832984	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-38 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to May 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from December 2006 and 
February 2007 rating decisions of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for asthma is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.  


FINDING OF FACT

Diabetes mellitus was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in December 2006.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2006 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  This letter also 
informed him of disability rating and effective date 
criteria.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He has had ample opportunity to respond/supplement 
the record and has responded by providing evidence in support 
of his claim.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
postservice treatment records.  While he was not afforded an 
examination with respect to diabetes, the Board concludes 
that a VA examination is not necessary.  Under 38 C.F.R. § 
3.159(c)(4), an examination or opinion is necessary if the 
evidence of record is not sufficient evidence to decide the 
issue but: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability; and (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
There is no evidence of diabetes in service, no medical 
evidence of findings of diabetes until many years after the 
veteran's service, and no competent (medical) evidence that 
even suggests that there may be a nexus between the veteran's 
diabetes and his service.  A medical opinion is not necessary 
to decide this claim, as such opinion could not establish 
related disease or injury in service.  See also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the appellant's 
recitation of medical history).  Absent any competent 
(medical) evidence suggesting that the veteran's diabetes may 
be associated with his service, an examination for a medical 
nexus opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the "low 
threshold" standard as to when a VA examination is necessary 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) is not met.  The RO did arrange for a VA examination 
with respect to asthma in November 2006.  

The RO also attempted further development, and initiated such 
by requesting records for additional private treatment 
records relating to treatment from the Community Medical 
Center and the Shannon Clinic.  However, such records were 
not provided in response to VA's request, and further 
development could not proceed without the veteran or his 
representative's cooperation.  As the duty to assist is not a 
one-way street (see Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)), the Board is satisfied that evidentiary development 
is complete; VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.  

B.	Factual Background

The veteran's service treatment records (STRs) are silent for 
complaints or findings related to diabetes.  Specifically, 
urinalysis in June 1989 was negative for sugar, and glucose 
tests were within normal limits when tested, including in 
March 1982, January 1988, June 1989, September 1990, March 
1991, and July 1991.  

There is no evidence that the veteran's diabetes was 
manifested in the first postservice year. 

On VA general medical examination in October 1992 the only 
notation regarding the endocrine system was that the veteran 
was slightly obese.  No complaints or findings pertaining to 
diabetes were noted.  
A June 1998 report from Community Medical Center notes that 
the veteran was advised to lose weight to avoid developing 
diabetes mellitus due to pancreatic over-use. 

A January 2000 Shannon Clinic record notes that the veteran 
was evaluated for problems including obesity, possible 
peripheral neuropathy, lack of exercise, and GERD; various 
diagnostic studies were ordered.  A follow-up record notes 
that the studies showed that the veteran had diabetes.  An 
April 2000 report indicates recent onset diabetes.  Later 
records show ongoing treatment for diabetes and its 
complications.  None relates the diabetes to service, or any 
complaints or findings therein.  

In his notice of disagreement (NOD) received in March 2007, 
the veteran alleged he had symptoms of tingling or neuropathy 
in the extremities in service.  He believed that such 
symptoms were early manifestations of diabetes.  He also 
stated that he listed these symptoms on screening checklists 
in service.  In his VA Form 9, Substantive Appeal, received 
in November 2007, he claimed that he had diabetes the entire 
time he was in service and that it became progressively 
worse.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disease (including diabetes mellitus) may be 
presumed to have been incurred in service if manifested to a 
compensable degree within a specified period of time (one 
year for diabetes) following discharge from service .  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran's diabetes mellitus was not manifested in service 
or in the first postservice year.  Consequently, service 
connection for such disability on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
as a chronic disease under 38 U.S.C.A. § 1112, is not 
warranted.  While he alleges he had symptoms of diabetes 
throughout service, his STRs are silent for pertinent 
complaints of findings, and he does not point to any record 
supporting his allegation.  

Furthermore, there is no competent (medical) evidence that 
relates the veteran's diabetes mellitus to his service.  The 
veteran's diabetes mellitus was first diagnosed in early 
2000, approximately eight years after service.  Follow-up 
records note that the diabetes was of recent onset.  Notably, 
earlier postservice records noted that the veteran had a risk 
factor for diabetes (obesity), and was advised to address 
this factor to avoid developing the disease.  Such a long 
time interval between service and the initial postservice 
notation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The only link 
between the veteran's diabetes and his service is by his own 
allegations.  Because he is a layperson, and lacks the 
medical training and expertise to offer a competent opinion 
in the matter of medical etiology, his own nexus opinions in 
this matter are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board is 
aware that the U.S. Court of Appeals for the Federal Circuit 
has held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to testify to identify the medical condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, diabetes is not a medical condition subject to 
identification by a layperson.  The Board notes in this 
regard that in Jandreau, the Federal Circuit used a broken 
leg as an example of a medical condition capable of lay 
identification.  Whether an entirely subjective complaint not 
clinically noted may reflect diabetes is, in the Board's 
opinion, a medical question.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's diabetes mellitus is related to his service.  
Accordingly, the claim must be denied.  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

The veteran also seeks service connection for asthma.  The 
Board finds that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to this claim.  

The veteran maintains that his current exercise induced 
asthma began during his military service.  A November 2006 VA 
examiner noted that he reviewed the veteran's claims file and 
opined that the veteran's current exercise induced asthma is 
unrelated to his single diagnosis of bronchitis during his 
military service.  However, the VA examiner failed to discuss 
that the veteran's STRs show that he was also seen with 
complaints of shortness of breath (including during exercise) 
on several occasions during service, specifically including 
in October 1978, August 1988, June 1989, October 1989, and 
September 1991.  In addition, no reasons and bases for the 
VA's examiner's November 2006 opinion were provided.  Under 
38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  In light of the deficiencies noted, 
the VA examination of record is inadequate for the findings 
that must be made; accordingly, another VA examination (based 
on close record review, and with detailed explanation of 
rationale) is necessary.  

The claim is remanded to the RO for the following: 

1.  The RO should arrange for the veteran 
to be examined by a pulmonary specialist 
to determine the etiology of his asthma.  
The veteran's claims folder (specifically 
including all his STRs) must be reviewed 
by the examiner.  

Based on examination of the veteran and 
review of the medical evidence in his 
claims folder, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or better likelihood) that the veteran's 
diagnosed asthma is related to his 
service, and specifically to any of his 
respiratory complaints noted therein.  The 
examiner must explain the rationale for 
the opinion, and should specifically 
comment on the veteran's complaints of 
exercise-related shortness of breath noted 
in service.  
2.  The RO should then readjudicate the 
claim of service connection for asthma.  
If it remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case, and afford the veteran and his 
representative the opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


